DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "on the opposite surface of said interposer substrate" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  There is no basis of reference to determine which surface is the opposite surface.  The claim should read “the surface opposite the surface that the first component is mounted” or the like in order for the claim to be definite.  
Additionally, Claim 11 recites the limitation "between pins of said first and said second components" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Pins have not been established as features of the first and second components previously listed in the claim.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 establishes a third component on said top surface.  Claim 3, which depends on claim 2, states that said third component is now stacked on the first component.  The third component can not be both on the top surface and on the first component with an interposer therebetween.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 16-22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al US 10,636,765.


an interposer substrate 170 having a top surface and a bottom surface; 
a first high speed component 124 mounted on said top surface; and 
a second high speed component 184 mounted on said bottom surface; 
wherein said first and second high speed components are arranged on said interposer substrate and interconnected using at least a portion of the interconnections of said substrate and configured to minimize any electrical distances and match signal paths to avoid signal timing delays between respective appropriate connections for said first and said second high speed components on said interposer substrate See Figure 3e.  Yang teaches an SIP specifically for “high-speed calculations” Col 1 lines 24-26.

Pertaining to claims 2 and 17, Yang teaches the device of claim 1, further comprising:
a third high speed component 124 mounted on said top surface See Figure 3e, wherein said first high speed component is a high speed memory, said second high speed component 184 is a processor Col 6 lines 7-8, and said third high speed component is a high speed memory. Col 3 lines 43-57

Pertaining to claim 4 and 19, Yang teaches the device of claim 2, further comprising:
an encapsulant 210, wherein said encapsulant covers said first, second, and third high speed components in said SIP See Figure 3f.

Pertaining to claim 6 and 20, Yang teaches the device of claim 1, further comprising:
a device substrate 52, wherein said interposer is electrically connected to said device substrate using one or more of wires, a ball grid array, and clips See Figure 4.

Pertaining to claim 7 and 18, Yang teaches the device of claim 1, further comprising:
one or more passive devices 184 Col 6 lines 9-10, wherein at least one of said passive devices is electrically connected to a high speed component of the device using said interposer substrate.

Pertaining to claim 8, Yang teaches the device of claim 1, wherein interconnections between high speed components are made using one or more vias 174 and etched conductors 176 in layers in said interposer substrate. See Figure 4

Pertaining to claims 21 and 25, Yang does not specify 1 GHz but does teach “high speed” and one of ordinary skill in the art at the time of the invention would have known “high speed” would have included 1GHz

Pertaining to claim 22, Yang teaches the device of claim 1, wherein at least one of said first and said second high speed components is an analog processor. Col 3 lines 43-56



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.

Pertaining to claim 5 Yang teaches the device of claim 1, wherein:
the first high speed component is at least one of: (i) a package memory and (ii) a memory in die form,
the second high speed component is at least one of: (i) a processor and (ii) a FPGA, 
See Col 3 lines 43-57 and Col 6 lines 4-10

Yang is silent with respect to said first and second components are connected using bus bit widths of at least one of 8, 16, 32 and 64 bits.  However these bus bit widths are ubiquitous in the art and one of ordinary skill at the time of the invention would have been aware of their use and relevance.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Pertaining to claim 11, Yang teaches a high performance module for a System-in-Package, SIP, device comprising:
an interposer substrate 170 having a top surface and a bottom surface; 
a first component 124 mounted on said top or bottom surface; and 
a second component 184 mounted on the opposite surface of said interposer substrate; 
wherein said first and second components are arranged on said interposer substrate to minimize an electrical distance between first and said second components See Figure 3e.  Yang teaches an SIP specifically for “high-speed calculations” Col 1 lines 24-26., and wherein said first and said second components have clock speeds greater than or equal to 1 Giga-Hertz. 

Yang does not teach pins (teaches ball connections) for the first and second components.  However, pin mounts are ubiquitous in the art, and one of ordinary skill would have known to select something as obvious as pins as an alternative to bump connections or any other electrical connection type in the semiconductor arts. Furthermore, Yang does teach pillars as a substitute for bumps Col 8 lines 23-25 for the substrate contacts. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.
Yang does not specify 1 GHz as being “high speed” but one of ordinary skill in the art at the time of the invention would have known “high speed” would have included 1GHz.  Yang teaches “high speed” devices as set forth in the rejection of Claim 1 above.  

Pertaining to claim 23, Yang teaches the module of claim 11, wherein interconnections between said high speed components are made using one or more vias 174 and etched conductors 176 in said interposer substrate arranged to avoid signal timing delays. See Figure 4

Pertaining to claim 24, Yang teaches the module of claim 11, wherein said module is a processor and memory module for use in a System-in-Package device, wherein said first component comprises a high performance processor, and wherein said second component comprises at least one high performance memory, and wherein said interposer substrate is sized for use in a System-in-Package device and to  Col 3 lines 43-57 and Col 6 lines 4-10 and See Figure 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                         3/25/21